UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33933 SPORTS MEDIA ENTERTAINMENT CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Tara Boulevard, Suite 200, Nashua, NH (Address of principal executive offices) (Zip Code) (877) 539-5644 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 21,073,750 shares of common stock, par value $0.001, were outstanding on April 21, 2014. SPORTS MEDIA ENTERTAINMENT CORP. FORM 10-Q TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 (audited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statement of Stockholders' Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows(Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 3. Defaults Upon Senior Securities 16 Item 6. Exhibits 16 Signatures 17 2 Item 1. Financial Statements. Sports Media Entertainment Corp. Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Other current assets (Note B) Total current assets Fixed assets, net (Note C) Total assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable & accrued expenses (Note D) $ $ Deferred revenue Accrued interest payable (Note E) Promissory notes (Note E) Convertible promissory notes (Note E) Total Current Liabilities Commitments and contingencies Stockholders' Deficit Common stock, $0.001 par value 100,000,000 shares authorized; issued and outstanding 21,073,750 at March 31, 2014 and December 31, 2013 Additional-paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (The accompanying notes are an integral part of these financial statements) 3 Sports Media Entertainment Corp. Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2014 and 2013 Three Months Ended March 31, Revenue $ $ Operating expenses General and administrative Sales and marketing Research and development Total operating expenses Loss from operations ) ) Other Income and (Expense) Interest expense ) ) Total other income and expense ) ) Earnings before taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net (loss) per common share basic $ ) $ ) Weighted average common shares outstanding basic (The accompanying notes are an integral part of these financial statements) 4 Sports Media Entertainment Corp. Statement of Stockholders' Deficit For the Three Months Ended March 31, 2014 (Unaudited) and Year Ended December 31, 2013 Additional Total Common Stock paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balance, December 31, 2012 ) ) Issuance of common stock to CFO - Debt discount related to the beneficial conversion feature of convertible notes - - - Net Income (Loss) - - - ) ) Balance, December 31, 2013 ) ) Debt discount related to the beneficial conversion feature of convertible notes - - - Net Income (Loss) - - - ) ) Balance, March 31, 2014 $ $ $ ) $ ) (The accompanying notes are an integral part of these financial statements) 5 Sports Media Entertainment Corp. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2014 and 2013 Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation Interest expense - amortization of debt discount - Changes in operating accounts: Other current assets ) ) Accounts payable and accrued expenses Deferred revenue ) Accrued interest Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of furniture and equipment - - Net cash provided (used) by investing activities - - Cash flows from financing activities Proceeds from promissory notes - Proceeds from convertible promissory notes Net cash provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the year for: Taxes paid $
